department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas tax_exempt_and_government_entities_division number release date date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax legend org organization name xx date address address org address certified mail -- return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated august 19xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to show that you had properly terminated by providing to the irs your articles of dissolution documentation showing proper distribution of assets and a final tax_return contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing director eo examinations enclosures publication department of the treasury internal_revenue_service tege eo examination sec_30 east st suite 1130b mail stop st paul mn tax_exempt_and_government_entities_division legend org organization name xx date address address date date org address taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings please sign and return the enclosed form_6018 consent to proposed action - sec_7428 if you have already given us a signed form_6018 you need not repeat this process we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eq examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service tm we will then issue a final revocation letter you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely nanette m downing director eo examinations enclosures form_6018 publication publication report of examination in lieu of letter schedule number or exhibit explanations of items tax identification_number year s ended form 886-a rev date name of taxpayer org december 20xx december 20xx december 20xx legend org organization name xx date vp vp issue whether org located in city state continues to qualify for exemption under sec_501 c of the internal_revenue_code facts org is an exempt_organization located in city state the organization is exempt under sec_501 c of the internal_revenue_code irc the organization was granted their exempt status in date and has a foundation status classification code under sec_509 a of the irc the organization submitted their form_990 for tax_year ending december 20xx on the exempt_purpose for the august 20xx to the internal_revenue_service irs organization was stated as service connections for homeless and at-risk veterans in the areas of housing jobs employment legal services irs veteran services county and state benefits’ the tax_return had a letter attached that explained the late filing of the return because the president assured the members of the board_of directors that any forms required to be filed the letter also explained that we are in the process of disbanding org’ with had been the total net_worth of the organization being dollar_figure after payment of outstanding obligations an a review of organization a final form_990 has not been filed for tax years 20xx 20xx or 20xx the organization indicated currently records listed irs as is active on march 20xx letter was issued with information_document_request idr idr number requested the organization submit documentation showing they number had properly dissolved as an exempt_organization the letter and attachments are attached on march 20xx a copy of the march 20xx letter and attachments was as exhibit a issued to vp the vice-president of org this is attached as exhibit b a second letter was issued on march 20xx which requested the organization submit the this letter is items requested in idr number along with a final form_990 with schedule a attached as exhibit c law corporations and any community irc section c exempts from federal_income_tax chest fund or foundation organized and operated exclusively for religious charitable scientific form 886-a issued june 20xx form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year s ended org december 20xx december 20xx december 20xx testing for public safety literary or educational_purposes or for the prevention of cruelty to children or animals no part of the net_earnings of which inures to the benefit of any private on shareholder or propaganda or otherwise attempting to influence legislation and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of any candidate for public_office of which is substantial individual activities carrying part the no of sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe sec_6033 provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the secretary may also prescribe by forms or regulations the internal_revenue_service laws the requirement of every organization to keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe all sec_1_6001-1 states that the books_or_records required by this section shall be kept or at employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law by authorized internal_revenue_service officers available for inspection times sec_1_6033-1 provides that every organization which has established its right to is required to file an annual return of information shall exemption from tax whether or not it submit such additional information as may be required by the district_director for the purpose of its exempt status and to administer the provisions of enabling him to inquire further into subchapter_f sec_501 and the following chapter of the code and sec_6033 revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds is observing the conditions required for the that the organization has not established that it continuation of exempt status - in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records form 886-a issued june 20xx form 886-a rev date explanations of items schedule number or exhibit tax identification_number year s ended name of taxpayer org december 20xx december 20xx december 20xx sufficient to determine whether such entity is operated for the purposes for which it was granted tax-exempt status taxpayer's position the taxpayer's position is unknown at this time government’s position org was requested to provide books_and_records to the irs to show they continue to be letter attached exempt under sec_501 c of the irc the organization explained in a to their form_990 for tax_year ending december 20xx that they were in the process of dissolving the organization the letter also stated their final obligations and assets available to pay these obligations with an anticipated amount of funds available after the obligations a review of irs records indicates the organization continues to be an were paid to be dollar_figure active organization and has not submitted any documentation to show they have dissolved as an exempt_organization under sec_501 c of the code not file of the organization’s assets had been distributed with a zero documentation showing all balance belonging to the exempt_organization in their bank account was requested in the is correspondence issued to the organization the unknown if any assets remain in organization failed to provide books_and_records in accordance with sec_1 e that demonstrates there are no assets remaining and that assets have been distributed to another sec_501 c a form_990 for tax_year s ending december 20xx the organization did under sec_6001 and sec_6033 an december 20xx and december 20xx exempt_organization must keep records and file an annual tax_return sec_1_6001-1 provides that every organization which has established its right to exemption from tax is required to submit information as required to inquire if an organization shall the organization stated that they were going to dissolve in the continue to be exempt august 20xx letter received by the irs with no information submitted showing any dissolution actions taken by the organization it is the government's position that org failed to file a final tax_return showing they had dissolved as an exempt_organization the organization is since this organization was incorporated with the state of required to provide approved articles of dissolution showing they have been filed and as stated in sec_1_6033-1 an exempt approved by the secretary of state organization is required to submit additional information as necessary to determine their the organization has not submitted this continued existence as an exempt_organization information as requested in the two letters issued to the organization without proper documentation from org it this exempt_organization form 886-a issued june 20xx the possession of form 886-a rev date explanations of items schedule number or exhibit name of taxpayer tax identification_number year s ended org december 20xx december 20xx december 20xx conclusion had properly terminated org of city state has failed to meet the reporting requirements as an exempt_organization along with sec_1 as required under sec_6001 and a e and the organization did not submit information showing of dissolution they documentation showing proper distribution of assets or filing a final tax_return accordingly since the organization has failed to observe the requirements to provide information as an exempt_organization by submitting requested showing their continued existence as requested information to the irs and filing a final form_990 their exempt status is revoked effective january 20xx providing articles their irs the by to form 886-a issued june 20xx
